Citation Nr: 0102585	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition.

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  The propriety of the initial noncompensable evaluation 
assigned for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
October 1974.

The issues now on appeal to the Board of Veterans' Appeals 
(Board) arise from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for bilateral hearing loss, and assigned a zero percent 
rating, effective June 8, 1998; and denied service connection 
for a bilateral leg condition and for a bilateral knee 
condition.  The veteran timely perfected an appeal of all 
three issues.  The RO has characterized the veteran's 
bilateral hearing loss claim as one for an increased rating, 
however, the Board has recharacterized the issue on appeal as 
one involving the propriety of the initial rating assigned, 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran was scheduled for a hearing before a Member of 
the Board conducted in March 2000.  However, he failed to 
report for the hearing.


REMAND

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of the 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
defines VA's duty to assist a claimant in obtaining evidence 
to necessary to substantiate the claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superceding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, pertinent to 
this case, obtaining a medical opinion) when such evidence 
may substantiate entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

With respect to the veteran's claims for service connection, 
his service medical records reveal that a history of leg 
cramps was noted on the veteran's report of medical history 
on entrance examination in October 1970.  In August 1972, the 
veteran was treated for right gastrocnemius cramps after 
standing for a prolonged period of time.  An examination of 
both calves was within normal limits.  He also complained of 
right leg cramps in September 1972.  He was given an elastic 
bandage.  He was treated for a right calf strain behind the 
knee in February 1973.  A muscle strain of the right calf was 
diagnosed.  He was treated for right ankle trauma in May 
1973.  X-rays of the right ankle were negative.  In November 
1973, the veteran pulled his left knee while playing 
football.  X-rays were negative for fracture.  An impression 
of pulled ligaments and tendons was given.  In July 1974, the 
veteran sustained a dog bite to the right knee.  The wound 
was cleaned and sutured.  The veteran's medical examination 
pursuant to separation from service, dated in September 1974, 
was negative for any complaints or findings related to a leg 
or knee condition.  The veteran was diagnosed with 
degenerative joint disease of both knees during a May 1999 VA 
examination.  

In view of the statutory changes noted above, the Board finds 
that the RO should arrange for the veteran to undergo 
examination by an orthopedist practicing at a VA medical 
facility to obtain an opinion, based on examination of the 
veteran and review of the record, as to whether the any of 
the veteran's current leg or knee conditions are related to 
service.  In light of the recent amendment to 38 U.S.C.A. 
§ 5107, noted above, there is no longer a legal requirement 
that a claim be "well-grounded" before it can be 
adjudicated on the merits; hence, the RO should consider the 
medical opinion obtained on remand in adjudicating the 
veteran's service connection claims on the merits.  

The Board's review of the record also reveals that the issue 
of the appropriate evaluation for the veteran's service-
connected bilateral hearing loss must also remanded for 
further development and adjudication.

During the course of this appeal, the criteria for evaluating 
diseases of the ear and other sense organs, to include 
disability from hearing loss, were changed, effective June 
10, 1999.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Where laws or regulations change after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has recently held that if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  

The primary schedular criteria for rating hearing loss (i.e., 
those that establish eleven auditory acuity levels with 
corresponding ratings) have not changed; they were previously 
set forth at 38 C.F.R. § 4.87, Diagnostic Codes 6100-6110 
(1998), and are currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2000).  However, the revised criteria 
adds a provision for evaluating exceptional patterns of 
hearing loss.  Pursuant to 38 C.F.R. § 4.86, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  

The veteran has undergone only one audiological evaluation in 
this case, conducted in July 1998, and, at that time, decibel 
losses at 55 or more were revealed in the left ear at 3,000 
and 4,000 Hertz.  The RO has considered the results of that 
evaluation in evaluating the disability under the former and 
revised criteria.  However, given the length of time since 
that evaluation, the possibility that his hearing loss 
disability has since worsened, and to ensure that he is given 
every consideration with respect to the issue on appeal, the 
Board finds that veteran should undergo another audiological 
evaluation to determine the current severity of his bilateral 
hearing loss.  The RO should consider the clinical findings 
from such evaluation in determined the applicability of 
"staged rating" of the veteran's bilateral hearing loss 
disability.  

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to scheduling the veteran to undergo any further 
examination, the RO should ensure that all outstanding 
pertinent medical records have been obtained and associated 
with the record, particularly VA medical records.  A review 
of the claims file reveals that the veteran has received 
ongoing medical treatment from the VA Medical Center (VAMC) 
in Clarksburg, West Virginia.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should also obtain and associate with the record outstanding 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file all outstanding pertinent 
medical records from the Clarksburg VAMC, 
as well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant and his representative should 
be duly notified.  The veteran is free to 
submit any medical records in his 
possession that are not already of 
record.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, above, the RO should arrange 
for the veteran to undergo orthopedic 
examination to determine the current 
nature and likely etiology of any 
bilateral knee and bilateral leg 
conditions.  It is imperative that the 
examiner reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent history and 
complaints.  All pertinent tests and 
studies, to include x-rays should be 
accomplished, and all clinical findings 
should be reported, in detail.  With 
respect to each leg and/or knee condition 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such condition is 
related to the veteran's period of active 
military service.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  Also after associating with the 
claims file all available records 
received pursuant to the development 
requested in paragraph 1, above, the RO 
should arrange for the veteran to undergo 
a VA audiological evaluation to determine 
the current severity of his bilateral 
hearing loss.  It is imperative that the 
examiner reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent history and 
complaints.  All pertinent tests and 
studies, to include speech discrimination 
tests, should be accomplished, and all 
clinical findings should be reported, in 
detail.  All evaluation results must be 
set forth in a typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
instructions in this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  If the development requested above 
does not yield a nexus opinion regarding 
the veteran's bilateral leg and/or 
bilateral knee conditions and service, the 
veteran and his representative should be 
so notified, and afforded an opportunity 
to submit such medical opinion to support 
the claim(s).  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

7.  After completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims 
on in light of all applicable evidence of 
record and all pertinent legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8.  If any benefit sought on appeal 
continues to be denied, the RO must 
furnish to appellant and his 
representative a supplemental statement 
of the case, and give them the 
appropriate opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




